Citation Nr: 0603566	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disability.

2.  Entitlement to a disability rating in excess of 20 
percent for left deltoid atrophy.

3.  Whether a separate disability rating for post-operative 
left shoulder scar is warranted.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.

The issues of entitlement to increased disability ratings for 
a left shoulder disability and left deltoid atrophy as well 
as the claim for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left shoulder disability and left deltoid 
atrophy includes a large surgical scar that is minimally 
tender to palpation.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
requirements for a separate evaluation of 10 percent, but no 
more, for a tender left shoulder surgical scar, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in June 2003 and a supplemental statement of the case in 
February 2004, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In September 2002, prior to the October 2002 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, in view of 
the Board's favorable disposition of the claim for an a 
separate disability rating for a left shoulder surgical scar, 
the Board finds that all notification and development action 
needed to render a fair decision on that aspect of the appeal 
has been accomplished.  

Factual Background

Service connection was granted for a left shoulder disability 
in an August 1989 rating decision, and assigned an initial 10 
percent disability rating.  Service connection was also 
granted for left deltoid atrophy secondary to the left 
shoulder disability in a November 1993 rating decision and 
initially assigned a 20 percent disability rating.  The 
November 1993 rating decision also awarded an increased 20 
percent disability rating for the veteran's left shoulder 
disability.

In July 2002, the RO received the veteran's current claim for 
TDIU.  The October 2002 rating decision denied increased 
disability ratings for his left shoulder and left deltoid 
atrophy, as well as for his TDIU claim.  At the time of the 
veteran's March 2005 travel board hearing before the 
undersigned, his representative argued that the veteran was 
entitled to a separate rating for his painful left shoulder 
surgical scar.  

At the time of his October 2002 VA orthopedic examination, 
the veteran complained of progressively worsening left 
shoulder pain, stiffness and some instability, with a 
significant loss of strength secondary to pain.  Examination 
relevantly revealed a large scar over the anterior aspect of 
his shoulder which was minimally tender to palpation.  

During the March 2005 travel board hearing before the 
undersigned, the veteran testified that his left shoulder 
surgical scar was tender to the touch.

Analysis

As noted above, the veteran's representative contends that he 
should be awarded a disability rating for his left shoulder 
surgical scar separate from those awarded for his left 
shoulder and left deltoid disabilities.

A separate rating may be considered when symptomatology for a 
disorder does not duplicate or overlap another.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The veteran's left shoulder disability is currently rated 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 for impairment of the humerus.  Under 
Code 5202, a 20 percent rating is assigned for the minor arm 
when there is malunion of the humerus with moderate or marked 
deformity or when there are infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint and 
guarding of all arm movements.  Likewise, the veteran's 
deltoid atrophy is currently rated 20 percent disabling under 
the provisions of 4.73, Diagnostic Code 5303, for muscle 
injury to Muscle Group III.  The Board will address these 
issues in the Remand section below.

Nevertheless, the October 2002 examination report reflects 
that the veteran's left shoulder surgical scar was tender on 
palpation.  As noted, the veteran is entitled to have all 
symptomatology of his disability evaluated, so long as a 
symptom is not evaluated twice.  38 C.F.R. § 4.20; Esteban v. 
Brown, supra.   In reviewing the evidence of record, the 
Board finds that the veteran is entitled to a separate rating 
for a left shoulder surgical scar.  

A superficial scar which is painful on examination warrants 
an evaluation of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id., Note (2).  A deep scar 
is one which is associated with underlying soft tissue 
damage.  Diagnostic Code 7801, Note (2).  The veteran's left 
shoulder surgical scar residual does not warrant an 
evaluation higher than 10 percent, as the evidence does not 
show it to be deep, to cause limitation of his left shoulder, 
or to exceed 77 square cm in area.  38 C.F.R. § 4.7.


ORDER

Entitlement to a separate evaluation not to exceed 10 percent 
for left shoulder surgical scar residual is granted, subject 
to the law and regulations governing the award of monetary 
benefits.


REMAND

During the March 2005 travel board hearing before the 
undersigned, the veteran testified that his left shoulder 
disability had worsened since his most recent VA compensation 
examination.  The record reflects that the veteran was last 
afforded a VA examination for his service-connected left 
shoulder and left deltoid disabilities in October 2002.  A 
review of the examination report further shows that the 
examiner did not discuss symptomatology associated with the 
veteran's left deltoid atrophy or adequately comment on 
whether there was any objective evidence of instability, 
weakened movement, excess fatigability or incoordination 
associated with the veteran's disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is of the opinion 
that the veteran should be provided VA orthopedic examination 
with adequate assessment of all symptoms associated with his 
left shoulder and left deltoid disabilities.  

The Board notes that the veteran's most recent VA treatment 
records of record are dated in 1995.  At the March 2005 
hearing, he testified that he had received treatment for his 
left shoulder disability as recently as March 2005.  Copies 
of any available VA records subsequent to 1995 need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board finds that the veteran's claims for increased 
disability ratings for left shoulder and left deltoid atrophy 
are inextricably intertwined with the issue of entitlement to 
TDIU and must be initially considered by the RO before 
further appellate action can be taken on the this claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the veteran's claims for increased disability ratings for 
left shoulder and left deltoid disabilities must be resolved 
prior to further appellate action on this issue.  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should obtain any VA treatment 
records, dating from 1995 to the present, 
and associate the records with the 
veteran's claims files.

2.  After the above development has been 
completed, the veteran should be afforded 
VA examination by a physician with 
appropriate expertise, to determine the 
nature and extent of his left shoulder 
disability and left deltoid atrophy.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the left shoulder disability.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  

The examiner should also opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims files must be made 
available to and reviewed by the examiner.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
increased disability ratings for a left 
shoulder disability and left deltoid 
atrophy, to include consideration of the 
provisions of 38 C.F.R. § 3.321; and, if 
not rendered moot, readjudicate the issue 
of entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  The Board intimates 
no opinion as to the ultimate outcome of 
the appellant's claims.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


